UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

TY CLEVENGER,
Plaintiff,
Civ. A. No. 1:18-cv-01568-WFK-LB

V.

UNITED STATES DEPARTMENT OF
JUSTICE, et al.,

Defendants.

ee ee

 

DECLARATION OF DAVID M. HARDY

I, David M. Hardy, declare as follows:

(1) I am the Section Chief of the Record/Information Dissemination Section
(“RIDS”), Information Management Division (“IMD”),! Federal Bureau of Investigation
(“FBI”), in Winchester, Virginia. I have held this position since August 1, 2002. Prior to my
joining the FBI, from May 1, 2001 to July 31, 2002, I was the Assistant Judge Advocate General
of the Navy for Civil Law. In that capacity, I had direct oversight of Freedom of Information
Act (“FOIA”) policy, procedures, appeals, and litigation for the Navy. From October 1, 1980 to
April 30, 2001, I served as a Navy Judge Advocate at various commands and routinely worked
with FOIA matters. I am also an attorney who has been licensed to practice law in the State of
Texas since 1980.

(2) In my official capacity as Section Chief of RIDS, I supervise approximately 244

| employees who staff a total of twelve (12) Federal Bureau of Investigation Headquarters

 

1 In May 2018, the name of IMD was changed from the Records Management Division
(“RMD”).
(“FBIHQ”) units and two (2) field operational service center units whose collective mission is to
effectively plan, develop, direct, and manage responses to requests for access to FBI records and
information pursuant to the FOIA as amended by the OPEN Government Act of 2007, the OPEN
FOIA Act of 2009, and the FOIA Improvement Act of 2016; the Privacy Act of 1974; Executive
Order 13526; Presidential, Attorney General, and FBI policies and procedures; judicial
decisions; and Presidential and Congressional directives. The statements contained in this
declaration are based upon my personal knowledge, upon information provided to me in my
official capacity, and upon conclusions and determinations reached and made in accordance
therewith.

(3) Due to the nature of my official duties, ] am familiar with the procedures followed
by the FBI in responding to Plaintiff's request for information from its files pursuant to the
provisions of the FOIA, 5 U.S.C. § 552. Specifically, I am familiar with the FBI’s handling of
Plaintiff's FOIA request for records concerning Seth Conrad Rich (deceased).

(4) The FBI submits this declaration in response to the Court’s August 23, 2018
Order and to provide the Court and Plaintiff with an explanation of its recordkeeping system, the
procedures it used to search for potentially responsive records to Plaintiff's request, and to
confirm it located no records responsive to Plaintiff's FOIA request to the FBI seeking all
records and correspondence pertaining to Seth Conrad Rich (deceased).

ADMINISTRATIVE HISTORY OF PLAINTIFF’S
REQUEST (NUMBER 1384180-000)

(5) By letter dated September 1, 2017, Plaintiff submitted a FOIA request to the FBI
seeking all records and correspondence pertaining to Seth Conrad Rich, who was murdered in

the District of Columbia on or about July 10, 2016. Plaintiff further advised his request
included, but was not limited to, any records or correspondence that resulted from any
investigation of his murder. (See Exhibit A.)

(6) By letter dated September 19, 2017, the FBI advised Plaintiff it was unable to
identify main file records responsive to his FOIA request. However, should Plaintiff provide
additional information that the subject of his request was of investigative interest to the Bureau,
an additional search would be conducted. Additionally, the FBI advised Plaintiff in accordance
with standard FBI practice, pursuant to FOIA exemption (b)(7)(E), 5 U.S.C. § 552(b)(7)E), it
neither confirmed nor denied the existence of his subject’s name on any watch lists.
Furthermore, the FBI advised Plaintiff he could: 1) visit the www.fbi.gov/foia website under
“Contact Us” for questions regarding the FBI’s determination; 2) appeal the FBI’s decision by
submitting an appeal, by mail or online with the Director, Office of Information Policy (“OIP”),
within ninety days from the date of the letter; or 3) seek dispute resolution services by contacting
the Office of Government Information Services (“OGIS”) by telephone or by emailing
ogis@nara.gov. (See Exhibit B.)

(7) On September 30, 2017, by electronic submission via the OIP online portal,
Plaintiff submitted an administrative appeal of the FBI’s September 19, 2017 determination.
Specifically, Plaintiff alleged the FBI limited its search to the Central Records System (“CRS”)
for main file records. Additionally, Plaintiff noted that any responsive records likely would be
found in emails, hard copy documents, and other files in the FBI’s Washington Field Office;
therefore, the FBI should be directed to conduct a thorough search, to include emails and other
records in the Washington Field Office. (See Exhibit C.)

(8) By letter dated October 2, 2017, OIP acknowledged receipt of Plaintiff's appeal

assigning it appeal number DOJ-AP-2017-006942. (See Exhibit D.)
(9) By letter executed on November 9, 2017, OIP advised Plaintiff it affirmed the
FBI’s determination. OIP further advised Plaintiff that to the extent his request sought access to
records that would either confirm or deny an individual’s placement on any government watch
list, the FBI properly refused to confirm or deny the existence of any such records because their
existence is protected from disclosure pursuant to 5 U.S.C. § 552(b)(7)(E). Additionally, OIP
advised Plaintiff of his right to file a lawsuit in the federal district court if he was dissatisfied
with its action on the appeal, or use the mediation services of OGIS to help resolve any disputes.
(See Exhibit E)

(10) On March 14, 2018, Plaintiff filed a Complaint in the instant action. (See ECF
No. 1.)

EXPLANATION OF CENTRAL RECORDS SYSTEM (“CRS”)

(11) The Central Records System (“CRS”) is an extensive system of records consisting
of applicant, investigative, intelligence, personnel, administrative, and general files compiled and
maintained by the FBI in the course of fulfilling its integrated missions and functions as a law
enforcement, counterterrorism, and intelligence agency to include performance of administrative
and personnel functions. The CRS spans the entire FBI organization and encompasses the
records of FBI Headquarters (“FBIHQ”), FBI Field Offices, and FBI Legal Attaché Offices
(“Legats”) worldwide.

(12) The CRS consists of a numerical sequence of files, called FBI “classifications,”
which are organized according to designated subject categories. The broad array of CRS file
classification categories include types of criminal conduct and investigations conducted by the
FBI, as well as categorical subjects pertaining to counterterrorism, intelligence,
counterintelligence, personnel, and administrative matters. For identification and retrieval

purposes across the FBI, when a case file is opened, it is assigned a Universal Case File Number

4
(“UCFN”) consisting of three sequential components: (a) the CRS file classification number, (b)
the abbreviation of the FBI Office of Origin (“OO”) initiating the file, and (c) the assigned
individual case file number for that particular subject matter.? Within each case file, pertinent
documents of interest are “serialized,” or assigned a document number in the order which the
document is added to the file, typically in chronological order.
THE CRS GENERAL INDICES AND INDEXING
(13) The general indices to the CRS are the index or “key” to locating records within
the enormous amount of information contained in the CRS. The CRS is indexed in a manner
which meets the FBI’s investigative needs and priorities, and allows FBI personnel to reasonably
and adequately locate pertinent files in the performance of their law enforcement duties. The
general indices are arranged in alphabetical order and comprise an index on a variety of subject
matters to include individuals, organizations, events, or other subjects of investigative interest
that are indexed for future retrieval. The entries in the general indices fall into two category
types:
a. Main entry. This entry pertains to records indexed to the main subject(s) of a
file, known as “main file” records. The “main” entry carries the name of an

individual, organization, or other subject matter that is the designated subject of
the file.

b. Reference entry. This entry, or a “cross-reference,” pertains to records that
merely mention or reference an individual, organization, or other subject matter
that is contained in a “main” file record about a different subject matter.

(14) _ FBI Special Agents (“SA”) and/or designated support personnel may index
information in the CRS by individual (persons), by organization (organizational entities, places,

and things), and by event (e.g., a terrorist attack or bank robbery). Indexing information in the

 

* For example, in a fictitious file number of “11Z-HQ-56789;” the “11Z” component indicates
the file classification, “HQ” indicates that FBI Headquarters is the FBI OO of the file, and
“56789” is the assigned case specific file number.

5
CRS is based on operational necessity, and the FBI only indexes that information considered
relevant and necessary for future retrieval. Accordingly, the FBI does not index every individual
name or other subject matter in the general indices.

AUTOMATED CASE SUPPORT

(15) Automated Case Support (“ACS”) is an electronic, integrated case management
system that became effective for FBIHQ and all FBI Field Offices and Legats on October 1,
1995. As part of the ACS implementation process, over 105 million CRS records were
converted from automated systems previously utilized by the FBI into a single, consolidated case
management system accessible by all FBI offices. ACS has an operational purpose and design to
enable the FBI to locate, retrieve, and maintain information in its files in the performance of its
myriad missions and functions.

(16) The Universal Index (“UNI”) is the automated index of the CRS and provides all
offices of the FBI a centralized, electronic means of indexing pertinent investigative information
to FBI files for future retrieval via index searching. Individual names may be recorded with
applicable identifying information such as date of birth, race, sex, locality, Social Security
Number, address, and/or date of an event. Moreover, ACS implementation built upon and
incorporated prior automated FBI indices; therefore, a search employing the UNI application of
ACS encompasses data that was already indexed into the prior automated systems superseded by
ACS. As such, a UNI index search in ACS is capable of locating FBI records created before its

1995 FBI-wide implementation to the present day in both paper and electronic format.‘

 

3 ACS and the next generation Sentinel system are relied upon by the FBI daily to fulfill
essential functions such as conducting criminal, counterterrorism, and national security
investigations; background investigations; citizenship and employment queries; and security
screening, to include Presidential protection.

4 Older CRS records that were not indexed into UNI as a result of the 1995 ACS consolidation

6
Currently, UNI consists of approximately 120 million searchable records and is updated daily
with newly indexed material.

ACS AND SENTINEL

(17) Sentinel is the FBI’s next generation case management system that became
effective FBI-wide on July 1, 2012. Sentinel provides a web-based interface to FBI users, and it
includes the same automated applications that are utilized in ACS. After July 1, 2012, all FBI
generated records are created electronically in case files via Sentinel; however, Sentinel did not
replace ACS and its relevance as an important FBI search mechanism. Just as pertinent
information was indexed into UNI for records generated in ACS before July 1, 2012, when a
record is generated in Sentinel, information is indexed for future retrieval. Moreover, there is an
index data sharing nexus between the Sentinel and ACS systems whereby components of
information indexed into Sentinel are also replicated or “backfilled” into ACS. In sum, the
Sentinel case management system builds on ACS and shares its operational purpose; Sentinel
provides another portal to locate information within the vast CRS for FBI records generated on
or after July 1, 2012.

(18) Index Searching Generally. To locate CRS information, RIDS employs an index
search methodology. Index searches of the CRS are reasonably expected to locate responsive
material within the vast CRS since the FBI indexes pertinent information into the CRS to
facilitate retrieval based on operational necessity. Given the broad range of indexed material in

terms of both time frame and subject matter that it can locate in FBI files, the automated UNI

 

remain searchable by manual review of index cards, known as the “manual indices.” A search of
the manual indices is triggered for requests on individuals if the person was born on or before
January 1, 1958; and for requests seeking information about organizations or events on or before
January 1, 1973. In this case, the subject, Seth Conrad Rich was born in 1989; therefore, any
responsive records would have been captured through a UNI search.

7
application of ACS is the mechanism RIDS employs to conduct CRS index searches. Ifa
request seeks records that may have been generated on or after July 1, 2012, the FBI generally
conducts an overlapping search of ACS using the UNI application and of Sentinel using the
index search capability at the litigation stage to ensure adequacy of the initial CRS index search.
SEARCH FOR RECORDS RESPONSIVE TO PLAINTIFF’S REQUEST

(19) CRS Search and Results. In response to Plaintiff's request dated September 1,
2017, RIDS conducted an index search of the CRS for responsive main and reference file records
employing the UNI application of ACS. The FBI searched the subject’s name, “Seth Conrad
Rich,” in order to identify files responsive to Plaintiff's request and subject to the FOIA. The
FBI’s searches included a three-way phonetic breakdown? of the subject’s name. These searches
located no main or reference records responsive to Plaintiff’s FOIA request.

(20) Subsequently, the FBI conducted additional searches of the CRS via the UNI
application of ACS and a Sentinel index search for both main and reference file records. The
FBI used the same search terms it used in its original searches as described supra. This new
search also resulted in no main or reference file records being located responsive to Plaintiffs
FOIA request.

(21) Scope of Search. RIDS conducted searches reasonably calculated to locate
responsive records subject to the FOJA. First, given its comprehensive nature and scope, the

CRS is the principal records system searched by RIDS to locate information responsive to most

 

> With a three-way search, the computer automatically breaks a name down and searches the
index for three different combinations of the name entered: (1) First Name, Last Name; (2) Last
Name, First Name; and (3) First Name, Middle Name, Last Name. With the phonetic search
function, the computer breaks names down based on their phonetic characteristics and will return
results based on whether they phonetically match a certain percentage of the first and last names
entered.
FOJA/Privacy Act requests, because the CRS is where the FBI indexes information about
individuals, organizations, events, and other subjects of investigative interest for future retrieval.
See J 14, supra. Second, given Plaintiff's request sought information about an individual
subject, Seth Conrad Rich, murdered in the District of Columbia on or about July 10, 2016, such
information would reasonably be expected to be located in the CRS via the index search
methodology if records existed.

(22) Targeted Search/Inquiry of the Washington Field Office (“WFO”). In addition to
the above search efforts, and prior to Plaintiff's appeal or instant litigation, the FBI contacted
WFO on June 21, 2017, and confirmed WFO did not open an investigation into the murder of
Seth Conrad Rich, as the matter was under investigation by the Metropolitan Police Department
(“MPD”). Soon after the murder of Seth Conrad Rich, WFO Criminal Division contacted MPD
and offered its assistance; however, MPD declined the offer. Due to the high profile nature of
the murder in Washington, D.C., WFO’s Office of Public Affairs (“OPA”) received a high
volume of media inquiries relating to the murder. All media requests were, and continue to be
referred to MPD, the investigating agency.

(23) On April 4, 2018, the FBI again performed its due diligence and contacted WFO
regarding records responsive to Plaintiff's request on Seth Conrad Rich. WFO again confirmed
that they did not assist MPD, provide investigative or technical assistance (including Computer
Analysis and Response Team [CART] assistance°) to MPD, or open an FBI investigation into the

murder of Seth Conrad Rich.

 

6 If responsive CART records existed, they would have been located through the FBI’s CRS
searches. See J] 18-20, supra.
PLAINTIFF’S SUGGESTION THAT THE FBI CONDUCT AN EMAIL SEARCH

(24) Plaintiff suggested in his appeal to OIP, that the FBI conduct a search of its emails
in the FBI’s Washington Field Office to locate responsive records. The FBI is not required to
search all systems of records nor is it obligated to search all places suggested by Plaintiff. The
FBI is only required to search those locations reasonably calculated to locate responsive records.
Even though Plaintiff suggested the FBI search its email systems in its WFO, there is no
reasonable basis to conclude that responsive records would be located by such a search. Emails
that have investigative significance are serialized by agents and placed in the CRS for record-
keeping and future retrieval. As explained above, the FBI searched all logical locations and
inquired with the WFO, on two separate occasions, in an effort to locate responsive records, and
no responsive records were located.

CONCLUSION

(25) The FBI conducted an adequate and reasonable search for records responsive to
Plaintiff's FOIA request; however, no records were located. First given its comprehensive
nature and scope, the CRS is the principle records system searched by RIDS, to locate
information responsive to most FOIA/Privacy Act requests, as the CRS is where the FBI indexes
information about individuals, organizations, and events for future retrieval. See § 14, supra.
Second, the CRS is the FBI recordkeeping system where investigative records responsive to this
request would reasonably be found. Given Plaintiff's request sought information about an
individual subject, Seth Conrad Rich, who was murdered in the District of Columbia on or about
July 10, 2016, such information would reasonably be expected to be located in the CRS via the

index search methodology. Finally, the office likely to conduct or assist in such an investigation

10
-- WFO -- confirmed that it did not open an investigation or provide investigative or technical
assistance into the murder of Seth Conrad Rich, as the matter was under investigation by the
MPD, who declined the FBI’s assistance.

Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

is true and correct, and that Exhibits A — E attached hereto are true and correct copies.

ie

Executed this S~Aay of October, 2018.

DAVID M. HARDY

Section Chief

Record/Information Dissemination Section
‘Information Management Division

Federal Bureau of Investigation

Winchester, Virginia

11
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

TY CLEVENGER,
Plaintiff,
Civ. A. No. 1:18-cv-01568-WFK-LB

Vv.

UNITED STATES DEPARTMENT OF
JUSTICE, et al.,

Defendants.

Newmar Nema Neem Nee Nee Nee eee ne” mee Nee eee eee”

 

EXHIBIT A
From: Ty Clevenger Fax: (979) 530-9523 To:

.

 

FAX

 

 

 

 

To:

Fax: (640) 868-4997 ge 1 of 2 09/01/201/ 5:55 PM

 

Date:

09/01/2017

 

 

 

Pages including cover sheet: 2

 

 

 

From: Ty Clevenger

 

 

Ty Clevenger

 

 

P.O. BOX 20753

 

 

Brooklyn

 

 

NY 11202-0753

 

 

 

Phone

 

Phone

19799855289

 

Fax Number | (540) 868-4997

 

 

 

 

 

 

Fax Number |(979) 530-9523

 

 

 

FOIA request

 

SEP 07 2017

 

 
From: Ty Clevenger

’ Fax: (979) 530-9523 To: ; Fax: (540) Ub8-499 /

Ty CLEVENGER

P.O. Box 20753
Brooklyn, New York 11202-0753

telephone: 979.985.5289
Sacsimile: 979.530.9523

September 1, 2017

U.S. Department of Justice
FOIA/PA Mail Referral Unit
MRUFOIA. Requests@usdoj.gov

Executive Offices of the U.S. Attorneys
U.S. Department of Justice
usaeo,foia.requests(@usdoj.gov

Federal Bureau of Investigation
Records Management Division
Fax: (540) 868-4997

Office of Information Policy
U.S. Department of Justice
Fax: (202) 514-1009
Criminal Division

U.S. Department of Justice
erm.foia@usdoj.gov

Re: Freedom of Information Act request

To Whom It May Concern:

age 2 or 2 vwusiéuls D020 rm

tyclevenger@yahoo.com
Texas Bar No. 24034380

I request the opportunity to view all records and correspondence pertaining to
Seth Conrad Rich (DOB: January 3, 1989), who was murdered in the District of
Columbia on or about July 10, 2016. This request includes, but is not limited to, any
records or correspondence resulting from any investigation of his murder.

Thank you in advance for your assistance.

Sincerely,

Pa—

Ty Clevenger
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

TY CLEVENGER,
Plaintiff,
Civ. A. No. 1:18-cv-01568-WFK-LB

Vv.

UNITED STATES DEPARTMENT OF
JUSTICE, et al.,

Defendants.

Namen? None Nene” Nene” Neer” Nene Nome” Name Nee ee eee? eee”

 

EXHIBIT B
U.S. Department of Justice

 

Federal Bureau of Investigation
Washington, D.C. 20535

September 19, 2017

MR. TY CLEVENGER
POST OFFICE BOX 20753
BROOKLYN, NY 11202-0753

FOIPA RequestNo.: 1384180-000
Subject RICH, SETH CONRAD
(July 10, 2016 Murder)

Dear Mr. Clevenger:
This is in response to your Freedom of Information Act (FOIA) request.

Based on the information you provided, we conducted a search ofthe Central Records System. We
were unable to identify main file records responsive to the FOIA._‘If you have additional information
pertaining to the subjectthat you believe was of investigative interestto the Bureau, please provide us the
details and we will conductan additional search.

By standard FBI practice and pursuantto | FOIA exemption (b)(7)(E) and Privacy Act exemption
(2) [5 U.S.C. §§ 552/552a (b)(7)(E), (j)(2)], this response neither confirms nor denies the existence of
your subject's name on anywatch lists.

For your information, Congress excluded three discrete categories oflaw enforcementand national
security records from the requirements ofthe FOIA See 5 U.S. C. § 552(c) (2006 & Supp. IV (2010). This
response is limited to those records that are subjectto the requirements ofthe FOIA This is a standard
notification that is given to all our requesters and should notbe taken as an indication thatexcluded records
do, or do not, exist.

For questions regarding our determinations, visit the www.foi.gowfoia website under “Contact Us.”
The FOIPA RequestNumber listed above has been assigned to your request. Piease use this number in
all correspondence concerning yourrequest. Your patience is appreciated.

You may file an appeal by writing to the Director, Office of Information Policy(OIP), United States
Department of Justice, Suite 11050, 1425 New York Avenue, NW, Washington, D.C. 20530-0001, or you
may submitan appeal through OIP's FOlAonline portal by creating an accounton the following web

site: https /Moiaonline.requiations.gowfoia/action/public/home. Your appeal mustbe postmarked or
electronically transmitted within ninety (90) days from the date of this letter in order to be considered timely.
If you submityour appeal by mail, both the letter and the envelope should be clearly marked “Freedom of
Information Act Appeal.” Please cite the FOIPA RequestNumber assigned to your requestso that it may
be easilyidentified.

You may seek dispute resolution services bycontacting the Office of Government Information
Services (OGIS) at 877-684-6448, orby emailing ogis@nara.gov. Alternatively, you may contact the FBI's
FOIA Public Liaison by emailing foipaquestions@fbi.gov. If you submityour dispute resolution
correspondence byemail, the subject heading should clearlystate “Disp ute Resolution Services.” Please
also cite the FOIPA Request Number assigned to your requestso that it may be easilyidentified.

Enclosed for your information is a copy of the FBI Fact Sheet and Explanation of Exemptions.

Sincerely,

Oil,

David M. Hardy
Section Chief,
Record/Inform ation
Dissemination Section
Enclosure Records Management Division
FBI FACT SHEET

 

The primary functions of the FBI are national security and law enforcement.
The FBI does not keep a file on every citizen of the United States.
The FBI was not established until 1908 and we have very few records prior to the 1920s.

FBI files generally contain reports of FBI investigations of a wide range of matters, including counterterrorism,
counter-intelligence, cyber crime, public corruption, civil rights, organized crime, white collar crime, major thefts,
violent crime, and applicants.

The FBI does not issue clearances or non-clearances for anyone other than its own personnel or persons
having access to FBI facilities. Background investigations for security clearances are conducted by many
different Government agencies. Persons who received a clearance while in the military or employed with some
other government agency should contact that entity. Most government agencies have websites which are
accessible on the intemet which have their contact information.

An identity history summary check or “rap sheet” is NOT the same as an “FBI file.” It is a listing of
information taken from fingerprint cards and related documents submitted to the FBI in connection with arrests,
federal employment, naturalization or military service. The subject of a “rap sheet” may obtain a copy by
submitting a written request to FBI CJIS Division - Summary Request, 1000 Custer Hollow Road, Clarksburg, WV
26306. Along with a specific written request, the individual must submit a new full set of his/her fingerprints in
order to locate the record, establish positive identification, and ensure that an individual’s records are not
disseminated to an unauthorized person. The fingerprint submission must include the subject’s name, date and
place of birth. There is a required fee of $18 for this service, which must be submitted by money order or
certified check made payable to the Treasury of the United States. A credit card payment option is also
available. Forms for this option and additional directions may be obtained by accessing the FBI Web site at
www. fbi.gow/ab out-us/cjis/identity-history-summary-checks.

The National Name Check Program (NNCP) conducts a search of the FBI’s Universal Index (UNI) to identify
any information contained in FBI records that may be associated with an individual and provides the results of that
search to a requesting federal, state or local agency. Names are searched in a multitude of combinations and
phonetic spellings to ensure all records are located. The NNCP also searches for both “main” and “cross
reference” files. A main file is an entry that carries the name corresponding to the subject of a file, while a cross
reference is merely a mention of an individual contained ina file. The results from a search of this magnitude
can result in several “hits” and “idents” on an individual. In each instance where UNI has identified a name
variation or reference, information must be reviewed to determine if it is applicable to the individual in question.

The Record/Information Dissemination Section (RIDS) searches for records and provides copies of FBI files
responsive to Freedom of Information or Privacy Act (FOIPA) requests for information. RIDS provides
responsive documents to requesters seeking “reasonably described information.” For a FOIPA search, the
subject's name, event, activity, or business is searched to determine whether there is an associated investigative
file. This is called a “main file search” and differs from the NNCP search.

FOR GENERAL INFORMATION ABOUT THE FBI, VISIT OUR WEBSITE AT
www. fbi.gov

7H8/16
(b)(1)

(b)(2)

(b)G)

(b)(4)

(b)(5)

(b)(6)
(b)(7)

(b)(8)

(b(9)

(d)(5)

G2)

(ky)

(kK)2)

(KB)

(k)(4)

(K)G3)

(k)(6)

(kK)

EXPLANATION OF EXEMPTIONS

SUBSECTIONS OF TITLE 5, UNITED STATES CODE, SECTION 552

(A) specifically authorized under criteria established by an Executive order to be kept secret in the interest of national defense or foreign
policy and (B) are in fact properly classified to such Executive order;

related solely to the internal personnel rules and practices of an agency ;

specifically exempted from disclosure by statute (other than section 552b of this title), provided that such statute(A) requires that the
matters be withheld from the public in such a manner as to leave no discretion on issue, or (B) establishes particular criteria for withholding
or refers to particular ty pes of matters to be withheld;

trade secrets and commercial or financial information obtained from a person and privileged or confidential;

inter-agency or intra-agency memorandums or letters which would not be available by law to a party other than an agency in litigation with
the agency;

personnel and medical files and similar files the disclosure of which would constitute a clearly unwarranted invasion of personal privacy;

records or information compiled for law enforcement purposes, but only to the extent that the production of such law enforcement records
or information ( A ) could reasonably be expected to interfere with enforcement proceedings, ( B ) would deprive a person of a right toa
fair trial or an impartial adjudication, (C ) could reasonably be expected to constitute an unwarranted invasion of personal privacy,(D )
could reasonably be expected to disclose the identity of confidential source, including a State, local, or foreign agency or authority or any
private institution which furnished information on a confidential basis, and, in the case of record or information compiled by a criminal law
enforcement authority in the course of a criminal investigation, or by an agency conducting a lawful national security intelligence
investigation, information furnished by a confidential source, ( E ) would disclose techniques and procedures for law enforcement
investigations or prosecutions, or would disclose guidelines for law enforcement investigations or prosecutions if such disclosure could

reasonably be expected to risk circumvention of the law, or ( F ) could reasonably be expected to endanger the life or phy sical safety of any
individual;

contained in or related to examination, operating, or condition reports prepared by, on behalf of, or for the use of an agency responsible for
the regulation or supervision of financial institutions; or

geological and geophysical information and data, including maps, concerning wells.
SUBSECTIONS OF TITLE 5, UNITED STATES CODE, SECTION 552a
information compiled in reasonable anticipation of a civil action proceeding;

material reporting investigative efforts pertaining to the enforcement of criminal law including efforts to prevent, control, or reduce crime
or apprehend criminals;

information which is currently and properly classified pursuant to an Executive order in the interest of the national defense or foreign
policy, for example, information involving intelligence sources or methods;

investigatory material compiled for law enforcement purposes, other than criminal, which did not result in loss of a right, benefit or

privilege under Federal programs, or which would identify a source who furnished information pursuant to a promise that his/her ident ity
would be held in confidence; :

material maintained in connection with providing protective services to the President of the United States or any other individual pursuant
to the authority of Title 18, United States Code, Section 3056;

required by statute to be maintained and used solely as statistical records;

investigatory material compiled solely for the purpose of determining suitability, eligibility, or qualifications for Federal civilian
employment or for access to classified information, the disclosure of which would reveal the identity of the person who furnished
information pursuant to a promise that his/her identity would be held in confidence;

testing or examination material used to determine individual qualifications for appointment or promotion in Federal Government service
the release of which would compromise the testing or examination process;

material used to determine potential for promotion in the armed services, the disclosure of which would reveal the identity of the person
who furnished the material pursuant to a promise that his/her identity would be held in confidence.

FBI/DOJ
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

TY CLEVENGER,
Plaintiff,
Civ. A. No. 1:18-cv-01568-WFK-LB

Vv.

UNITED STATES DEPARTMENT OF
JUSTICE, et al.,

Defendants.

eee ea a

 

EXHIBIT C
Appeal Details Status : Assignment Determination Due Date : 10/31/2017

 

 

Request Type : FOIA . Cc 0
Submitted Evaluation Assignment Processing Closed
- Appeal Details
Tracking Number : DOJ-AP-2017-006942 Submitted Date : 09/30/2017
Requester: Mr. Ty Clevenger Received Date : 10/02/2017
Organization : N/A Last Assigned Date : 10/02/2017
Requester Has Account : Yes Appeal Track : TBD
Created on behalf of : Ty O Clevenger Due Date: 10/31/2017
Email Address : tyclevenger@yahoo.com Assigned To : Matthew Hurd (Appeals)
Phone Number : 979-985-5289 Last Assigned By : Priscilla Jones (Department
Fax Number : 979-530-9523 ronmati of Justice - Office of
Address : 212 South Oxford Street information Policy)

Apt. 7D
City : Brooklyn
State/Province : NY
Zip Code/Postal Code : 11217 gp

 

 

- Request Details

Tracking Number : 1384180-000 Request Phase : Submitted
Requester: Ty O. Clevenger Request Track : Simple
Date Submitted : 09/01/2017 Final Disposition : Denied
Request Description : g#

 

| sought information related to any investigation of the murder of Seth Rich.

 

 

 

 

 

 

Submission Details OC al(S Admin Cost © Assigned Tasks Coan an tte OO SC =NAI-0

 

- Appeal Handling

Requester Info Available to No * Appeal Received : Yes
the Public : Received Date : 10/02/2017
Appeal Track: Select Track +| Acknowledgement Sent Date: 2
Fee Category : N/A 5 Day Notifications: @
Based on Fee Waiver: Litigation: No >|
Based on Expedited -
Processing :
Expedited Processing Yes
Requested :

Expedited Processing Status : Pending Decision

 

 

- Basis for Appeal
Short Description :

 

The September 19, 2017 letter that | received from the FBI indicates that it only searched the "Central Records System".
and that it was unable to identify "main file records" responsive to the FOIA. My request was not limited to the Central
Records System nor to main file records. Any responsive records likely would be found in emails, hard copy documents,

 

Page 1 of 2

 
and other files in the FBI's Washington Field Office. In my experience, the FBI often does not search email accounts in
response to FOIA requests, and it appears that it did not search email records in this instance. The FBI should be
directed to conduct a thorough search, to include emails and other records in the Washington Field Office.

Basis Available to the Public: No *| Has Basis Been Modified? ~

 

- Additional Information

 

Source Request Tracking 1384180-000
Number :

Expedited Type: Type 2 |

Sub-Office : Federal Bureau of Investigation

 

- Attached Supporting Files

 

Attachments Available to the No +
Public :

Attached File , Type

2017.09.19 Letter from FBI.pdf PDF

DOJ-AP-2017-006942 - Appeals Acknowledgement Letter.pdf PDF

Size (MB) Remove

0.92 ied
0.09 itd

 

 

- Upload Supporting Files

No attachments have been added.

 

 

Page 2 of 2

 
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

TY CLEVENGER,
Plaintiff,
Civ. A. No. 1:18-cv-01568-WFK-LB

Vv.

UNITED STATES DEPARTMENT OF
JUSTICE, et al.,

Defendants.

ae _ 4 ee ae ee ee a

 

EXHIBIT D
1425 New York Avenue N.W.
Suite 11050
Washington, DC 20005

Ty Clevenger

212 South Oxford Street
Apt. 7D

Brooklyn, NY 11217

October 2, 2017

Dear Mr. Ty Clevenger,

This is to advise you that your administrative appeal from the action of the FBI regarding Request
No. 1384180-000 was received by this Office on 10/02/2017.

The Office of Information Policy has the responsibility of adjudicating such appeals. In an attempt
to afford each appellant equal and impartial treatment, we have adopted a general practice of assigning
appeals in the approximate order of receipt. Your appeal has been assigned number DOJ-AP-2017-
006942. Please mention this number in any future correspondence to this Office regarding this matter.
Please note that if you provide an e-mail address or another electronic means of communication with your

request or appeal, this Office may respond to your appeal electronically even if you submitted your appeal
to this Office via regular U.S. Mail.

We will notify you of the decision on your appeal as soon as we can. If you have any questions
about the status of your appeal, you may contact me at (202) 514-3642. If you have submitted your

appeal through FOlAonline, you may also obtain an update on the status of your appeal by logging into
your account.

Sincerely,

Digitally signed by
PRISCI LLA PRISCILLA JONES
J F Date: 2017.10.02
ON! “2 oe 10:07:38 -04'00'

Supervisory Administrative Specialist
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

TY CLEVENGER,
Plaintiff,
Civ. A. No. 1:18-cv-01568-WFK-LB

Vv.

UNITED STATES DEPARTMENT OF
JUSTICE, et al.,

Defendants.

a eee ee ee ee ee

 

EXHIBIT E
U.S. Department of Justice
Office of Information Policy
Suite 11050

1425 New York Avenue, NW
Washington, DC 20530-0001

 

 

Telephone: (202) 514-3642

Mr. Ty Clevenger

Apartment 7D
212 South Oxford Street Re: Appeal No. DOJ-AP-2017-006942
Brooklyn, NY 11217 Request No. 1384180-000

tyclevenger@vyahoo.com

   

CDT:RNB

VIA: FOTAonline

Dear Mr. Clevenger:

You appealed from the action of Federal Bureau of Investigation on your Freedom of
Information Act request for access to records concerning Seth Conrad Rich.

After carefully considering your appeal, I am affirming the FBI's action on your request.
The FBI informed you that it could locate no responsive records subject to the FOIA in its files.
The FBI searched its automated indices for the subject's name and multiple variations of the
subject's name. I have determined that the FBI's action was correct and that it conducted an
adequate, reasonable search for such records.

To the extent that your request seeks access to records that would either confirm or deny
an individual's placement on any government watch list, the FBI properly refused to confirm or
deny the existence of any such records because their existence is protected from disclosure
pursuant to 5 U.S.C. § 552(b)(7)(E): Exemption 7(E) concerns records or information compiled
for law enforcement purposes the release of which would disclose techniques and procedures or
guidelines for law enforcement investigations or prosecutions. Further, it is reasonably
foreseeable that confirming or denying an individual's placement on any government watch list
would harm the interests protected by this exemption. See, e.g., Kalu v. IRS, 159 F. Supp. 3d 16,
23 (D.D.C. 2016). This response should not be taken as an indication that records do or do not
exist. Rather, this is the standard response made by the FBI.

 

Please be advised that this Office's decision was made only after a full review of this
matter. Your appeal was assigned to an attorney with this Office who thoroughly reviewed and

analyzed your appeal, your underlying request, and the action of the FBI in response to your
request.

If you are dissatisfied with my action on your appeal, the FOIA permits you to file a
lawsuit in federal district court in accordance with 5 U.S.C. § 552(a)(4)(B).
-2-

For your information, the Office of Government Information Services (OGIS) offers
mediation services to resolve disputes between FOIA requesters and Federal agencies as a non-
exclusive alternative to litigation. Using OGIS services does not affect your right to pursue
litigation. The contact information for OGIS is as follows: Office of Government Information
Services, National Archives and Records Administration, Room 2510, 8601 Adelphi Road,
College Park, Maryland 20740-6001; email at ogis@nara.gov; telephone at 202-741-5770; toll
free at 1-877-684-6448; or facsimile at 202-741-5769. If you have any questions regarding the
action this Office has taken on your appeal, you may contact this Office’s FOIA Public Liaison

for your appeal. Specifically, you may speak with the undersigned agency official by calling
(202) 514-3642.

Sincerely,
11/9/2017

 

 

Christina D. Troiani, Associate Chief, for
Sean O'Neill, Chief, Administrative Appeals Staff
Signed by: CHRISTINA TROIANI
